UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

MATTHEW L. WEEDEN CIVIL ACTION
VERSUS
PSC INDUSTRIAL OUTSOURCING, NO.: 19-00018-BAJ-EWD

LP, AND JOHN DOE

RULING AND ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 11) pursuant to 28 U.S.C. § 686(b)(1). The Report and
Recommendation addresses Plaintiff Matthew L. Weeden’s Motion to Remand for
Lack of Subject Matter Jurisdiction (Doc. 5). The Magistrate Judge
recommended that the Motion to Remand be denied without prejudice and that the
parties be given 60 days to engage in jurisdictional discovery due to Defendant’s
failure to establish, by a preponderance of the evidence, that the amount in
controversy likely exceeds $75,000. (Doc. 11 at pg. 11).

The Report and Recommendation notified the parties that, pursuant to 28
U.S.C. § 636(b)(1), they had fourteen (14) days from the date they received the Report
and Recommendation to file written objections to the proposed findings of fact,
conclusions of law, and recommendations therein. Neither party filed a response.
Having carefully considered the underlying Complaint, the instant motions, and

related filings, the Court approves the Magistrate Judge’s Report and
Recommendation, and hereby adopts its findings of fact, conclusions of law, and
recommendation.

IT IS ORDERED that the Magistrate Judge’s Report and
Recommendation (Doc. 11) is ADOPTED as the Court’s opinion herein.

IT IS FURTHER ORDERED that the Plaintiffs Motion to Remand
(Doc. 5) is DENIED.

IT IS FURTHER ORDERED that the parties are provided 60 days to conduct

jurisdictional discovery related to the amount in controversy.

Baton Rouge, Louisiana, this 23 Atay of August, 2019.

A R ‘
JUDGE BRIAN(. JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
